This application is in condition for allowance except for the presence of claims 8-14 directed to a non-elected without traverse.  Accordingly, claims 8-14 have been cancelled.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Cancel claims 8-14. 
In claim 15, after “A”, insert –non-transitory--.
In claim 16, after “The”, insert –non-transitory--.
In claim 18, after “The”, insert –non-transitory--.
In claim 19, after “The”, insert –non-transitory--.
In claim 20, after “The”, insert –non-transitory--.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The amended claims are allowable in view of the prior art of record and applicant’s arguments. Thus, the claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861